Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Russell Jeide on 03 November 2021.

The application has been amended as follows: 

In claim 1:
On lines 14 and 16:  “adhere” has been deleted and substituted with - - conform - -
On line 18:  “adhered to the walls of” has been deleted and substituted with - - positioned entirely within - -. 

In claim 2:
On line 3:  “cavity.” has been deleted and substituted with - - the cavity so that the radioactive seed carrier is positioned entirely within the cavity. - - 

In claim 7:
On line 12:  “adhered” has been deleted and substituted with - - conformed - -


In claim 8:
On line 15:  after implanted - - entirely - - has been added and “; and” has been deleted and substituted with - -. - -
Lines 16-17 have been deleted

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791